     Case 2:19-cv-00590-WKW-JTA Document 74 Filed 06/19/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

DEDRICK LASHON WELLS,                       )
                                            )
                    Plaintiff,              )
                                            )
v.                                          )   CASE NO. 2:19-cv-590-WKW-JTA
                                            )
MONTGOMERY COUNTY JAIL, et al.,             )
                                            )
                    Defendants.             )

                                        ORDER

      Before the court are the defendants’ motions to dismiss. (Docs. No. 54, 64.) On

November 19, 2019, the court ordered the plaintiff to file a response to the defendants’

motions before December 30, 2019. (Doc. No. 71.) As of this date, the plaintiff has not

filed a response. This action was referred to the undersigned pursuant to 28 U.S.C. § 636

for further proceedings and determination or recommendation as may be appropriate.

(Doc. No. 73.) Accordingly, for good cause, it is hereby

      ORDERED as follows:

      1. On or before July 3, 2020, the plaintiff shall show cause in writing why the

          defendants’ motions (Docs. No. 54, 64) should not be granted. The plaintiff is

          specifically ADVISED to address the issues raised by the defendants in the

          motions to dismiss and state why this case should not be dismissed.
     Case 2:19-cv-00590-WKW-JTA Document 74 Filed 06/19/20 Page 2 of 2



      2. On or before July 3, 2020, the plaintiff shall file a notice with the court which

          answers the following questions:

             a. Does the plaintiff desire to dismiss this action?

             b. Does the plaintiff intend to abandon his cause of action?

             c. Does the plaintiff intend to end this litigation?

      The plaintiff is specifically ADVISED if he does not answer “Yes” to the above

questions, he shall address the issues raised by the defendants in the motions to dismiss

(Docs. No. 54, 64) and state why this case should not be dismissed.

      The plaintiff is CAUTIONED that should he fail to comply with this Order, the

Magistrate Judge will recommend that his Second Amended Complaint be dismissed for

want of prosecution.

      DONE this 19th day of June, 2020.



                                  /s/ Jerusha T. Adams
                                  JERUSHA T. ADAMS
                                  UNITED STATES MAGISTRATE JUDGE
